Citation Nr: 9907631	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  93-10 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for headaches, 
vomiting, memory loss, chest pain, joint pain of the knees 
and shoulders, and insomnia, all claimed as being due to an 
undiagnosed illness.

4.  Entitlement to restoration of service connection for 
aggravation of tender scar, right foot.


REPRESENTATION

Appellant represented by:	American Red Cross




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to February 
1978, and from July to August 1991.  He had periods of active 
duty for training from January 4 to February 5, 1991, and 
from April 14 to May 13, 1991.  This appeal arises from 
October 1992 and subsequent rating decisions of the 
Department of Veterans Affairs (VA), Jackson, Mississippi, 
regional office (RO).

In March 1998, a hearing was held in Jackson, Mississippi, 
before the Board member rendering this decision, who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1998).  

The issue of entitlement to restoration of service connection 
for aggravation of tender scar, right foot, will be addressed 
in the remand portion of this document.


FINDINGS OF FACT

1.  A timely substantive appeal addressing the issues of 
service connection for headaches, vomiting, memory loss, 
chest pain, joint pain of the knees and shoulders, and 
insomnia, all claimed as being due to an undiagnosed illness, 
has not been received.

2.  The record does not contain competent objective evidence 
showing a left knee injury during service or of a current 
back disability.  

3.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claims of service connection for back and 
left knee disorders are plausible.  

4.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to claim that are shown to be 
not well grounded.


CONCLUSIONS OF LAW

1.  No timely substantive appeal has been filed, and thus the 
Board lacks jurisdiction to review the claims of entitlement 
to service connection for headaches, vomiting, memory loss, 
chest pain, joint pain of the knees and shoulders, and 
insomnia, all claimed as being due to an undiagnosed illness.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for back and left knee disorders.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Headaches, Vomiting, Memory Loss, 
Chest Pain, Joint Pain of the Knees and Shoulders, and 
Insomnia, All Claimed as Being Due to an Undiagnosed Illness

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal, VA Form 9, filed after a 
statement of the case is furnished to the appellant. 38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998).  
The notice of disagreement must be filed within one year from 
the date of mailing of the notice of the determination.  38 
U.S.C.A. § 7105(b)(1)(West 1991); 38 C.F.R. § 
20.302(a)(1998).  The substantive appeal must be filed within 
60 days from the date the statement of the case is mailed, or 
within the remainder of the one-year period from the date of 
mailing of the notice of determination, whichever occurs 
later.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 
20.302(b)(1998).  In the absence of a properly perfected 
appeal, the Board is without jurisdiction to determine the 
merits of the case.  38 U.S.C.A. §§ 7105, 7108; Roy v. Brown, 
5 Vet. App. 554 (1993).

VA regulations state that "an appeal consists of a timely 
filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal."  38 C.F.R. § 20.200 (1998).

A Substantive Appeal consists of:

[A] properly completed VA Form 9, 
"Appeal to Board of Veterans' 
Appeals," or correspondence 
containing the necessary 
information.  If the Statement of 
the Case and any prior Supplemental 
Statements of the Case addressed 
several issues, the Substantive 
Appeal must either indicate that the 
appeal is being perfected as to all 
of those issues or must specifically 
identify the issues appealed.  The 
Substantive Appeal should set out 
specific arguments relating to 
errors of fact or law made by the 
agency of original jurisdiction in 
reaching the determination, or 
determinations, being appealed.  To 
the extent feasible, the argument 
should be related to specific items 
in the Statement of the Case and any 
prior Supplemental Statements of the 
Case. The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the 
Board may dismiss any appeal which 
fails to allege specific error of 
fact or law in the determination, or 
determinations, being appealed.  The 
Board will not presume that an 
appellant agrees with any statement 
of fact contained in a Statement of 
the Case or a Supplemental Statement 
of the Case which is not 
specifically contested.  Proper 
completion and filing of a 
Substantive Appeal are the last 
actions the appellant needs to take 
to perfect an appeal.

38 C.F.R. § 20.202 (1998).

In February 1996, the Nashville, Tennessee, RO (NRO) issued a 
rating decision that, in pertinent part, denied service 
connection for headaches, vomiting, memory loss, chest pain, 
joint pain of the knees and shoulders, and insomnia, all 
claimed as being due to an undiagnosed illness.  The NRO 
notified the veteran of this decision in a letter dated that 
same month.  In August 1996, a hearing was held at the RO in 
Jackson on these issues.  A hearing officer's 
decision/supplemental statement of the case was issued in May 
1997.  

After a thorough review of the veteran's claims file, the 
Board concludes that no substantive appeal regarding these 
issues has been received.  The RO did receive an unsigned and 
blank VA Form 9 in June 1997, which requested a hearing.  
Based upon correspondence in the record, this appears to be a 
request for a Travel Board hearing on the issue of 
entitlement to restoration of service connection for 
aggravation of tender scar, right foot (which is addressed in 
the remand portion of this document.)  Within a month of the 
issuance of a statement of the case on the issue of 
entitlement to service connection for a back disorder, 
another unsigned, blank Form 9 dated February 7, 1998, was 
received requesting a Travel Board hearing.  A Form 646 was 
provided at approximate the same time, on the issue of 
service connection for a back disorder.  Accordingly, 
although a VA Form 1-8 dated February 25, 1998 was provided 
certifying the issues on appeal as including issues of 
service connection for headaches, vomiting, memory loss, 
chest pain, joint pain of the knees and shoulders, and 
insomnia, all claimed as being due to an undiagnosed illness, 
the Board concludes that the veteran has failed to submit a 
substantive appeal on these issues and thus no appeal has 
been perfected.  In absence of a timely filed substantive 
appeal, the Board has no jurisdiction to entertain the 
veteran's appeal as it relates to his claim for service 
connection for headaches, vomiting, memory loss, chest pain, 
joint pain of the knees and shoulders, and insomnia, all 
claimed as being due to an undiagnosed illness.  Therefore, 
the veteran's appeal must be dismissed.

Back and Left Knee Disorders

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, ones 
which are plausible.  If he has not presented well-grounded 
claims, his appeal must fail and there is no duty to assist 
him further in the development of his claims because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issues 
of service connection for back and left knee disorders, the 
Board concludes that the veteran's claims for service 
connection for those conditions are not well grounded.

The service medical records show that the veteran suffered 
low back pain after falling down stairs in September 1977.  
The impression was spasm, back muscles with bruising.  Five 
days later he was noted to be asymptomatic.  X-rays showed no 
evidence of fracture, and the intervertebral disc spaces were 
well-maintained.  In November 1977, the veteran complained of 
left side lower back pain.  In December 1977, muscle strain 
of back, much improved, was noted.  The separation 
examination in January 1978 noted normal spine and 
musculoskeletal system.  There was no indication of back 
problems during the veteran's second period of service in 
1991.  VA orthopedic examinations conducted in November 1991, 
June 1994, and March 1995, included no complaints or findings 
with respect to the veteran's back.  

The service medical records do not show a left knee injury.  
Original medical records from the veteran's period of active 
duty for training in January 1991 indicated treatment for 
right foot pain, with history of injury to the right knee in 
foot in 1978.  In November 1993, the veteran submitted an 
altered copy of this treatment record, with right foot and 
right knee references changed to left knee.  He also 
submitted Statements of Medical Examination and Duty Status 
dated in March 1993 and November 1993, indicating that the 
veteran had injured his left knee in 1991.  The RO determined 
that both of these documents were fraudulent since they did 
not correspond with the veteran's original service medical 
records; the portions of the forms which were to be completed 
by the veteran's Unit Commander were left blank, and the Unit 
Commander did not sign the forms.  VA examination in November 
1991 showed residuals of left knee injury.  Arthroscopic 
surgery with debridement of patellar synovitis was performed 
in October 1994.  

The objective medical evidence shows no current back 
pathology and thus there is no current back disability.  
There is no objective evidence of a left knee injury during 
any of the veteran's periods of active duty or active duty 
for training to which a current left knee disorder could be 
related.  The veteran's lay statements to the effect that he 
has chronic back and left knee disorders as a result of 
inservice injuries are not supported by objective medical 
evidence.  His own statements as to medical diagnoses are not 
competent to render his claims well-grounded.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In this regard the 
Board notes that the veteran has submitted altered documents 
purporting to show a left knee injury during service.  The 
Board must assess the credibility of statements pursuant to 
the appeal.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Ferguson v. Derwinski, 1 Vet. App. 428 (1991).  In this case, 
given the veteran's submission of altered medical records and 
supporting documents, the Board concludes that his claim that 
he incurred a left knee injury during service is not credible 
enough to well-ground the claim.  The medical evidence in 
this case does not provide a basis upon which to conclude 
either that the veteran suffered a left knee injury during 
service or that he currently has chronic back pathology that 
originated during active service.  Based upon the foregoing, 
the Board concludes that he has failed to meet his initial 
burden of presenting evidence that his claims for service 
connection for those disabilities are plausible or otherwise 
well-grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Under these circumstances, the claims are denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

A proper, timely appeal not having been filed, the veteran's 
claims for service connection for headaches, vomiting, memory 
loss, chest pain, joint pain of the knees and shoulders, and 
insomnia, all claimed as being due to an undiagnosed illness, 
are dismissed.

Service connection for a back disorder is denied.

Service connection for a left knee disorder is denied.


REMAND

The May 1997 hearing officer's decision/supplemental 
statement of the case informed the veteran that service 
connection for aggravation of tender scar, right foot had 
been severed.  The veteran submitted two written statements 
in June 1997 expressing disagreement with that determination 
and requesting a hearing.  By letter dated in June 1997, the 
RO informed the veteran that he had already had a regional 
office hearing on this issue, and that if he desired a 
hearing before the Board, he should request such a hearing.  
Subsequently, in June 1997, the RO received the unsigned Form 
9 which requested a Travel Board hearing.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule a hearing before a 
traveling section of the Board of 
Veterans' Appeals (Board) in Jackson, 
Mississippi, on the issue of entitlement 
to restoration of service connection for 
aggravation of tender scar, right foot.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

- 10 -


- 1 -


